DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 25MAR2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 102(a)(1) rejections and specification and claim objections previously set forth in the Non-Final Office Action mailed 28DEC2020.
Applicant's arguments filed 25MAR2021 have been fully considered.
Regarding the 102(a)(1) rejection, the arguments are persuasive.
Regarding the 103 rejection, the argument is not persuasive, because it is known to acid wash filter aids for the purpose of removing contaminants and as such it is obvious to one having ordinary skill in the art to provide for an acid washed diatomaceous earth to a perlite in making a composite filter aid. 
Furthermore, PALM is not limited to the examples. Patents are relevant as prior art for all they contain (MPEP 2123).
Applicant’s further arguments are not persuasive as WANG teaches a silicate binder (par. [013]). The rejection is the combination of WANG and PALM.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 37-49,55 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (WO 2014004349) in view of PALM (US 6524489).
Regarding claim 37, WANG teaches methods for making co-agglomerated composite materials (title) comprising:
blending a diatomaceous earth and a low extractable metal mineral comprising perlite (abstract);
adding a binder (abstract; par. [013]) to the blended diatomaceous earth and low extractable metal mineral; and

WANG does not teach washing a diatomaceous earth with an acid, followed by rinsing the acid washed diatomaceous earth with water. However, PALM teaches an advanced composite media (title) including a method for making a composite material, the method comprising:
washing a diatomaceous earth (functional filtration component; C3/L64) with an acid, followed by rinsing the acid washed diatomaceous earth with water (C16/L7-10);
blending the acid-washed diatomaceous earth and a low extractable metal mineral comprising perlite (either a functional filtration component or a matrix component, C2/L41-47; C3/L61-64, C4/L4-6);
adding a binder (matrix component comprising e.g. silicates, which is a binder; C10/L4,36-40; see WANG par. [013]) to the blended acid washed diatomaceous earth and low extractable metal mineral; and
forming (resulting in) the composite material from the acid-washed diatomaceous earth, the low extractable metal mineral, and the binder.
PALM teaches that acid washing of the advanced composite filtration media is beneficial in reducing the concentration of soluble contaminants (C16/L11-13). WANG notes that soluble metal may dissociate from the composite material filter aid and enter the liquid. In many applications, such an increase in metal content of the liquid may be undesirable and/or unacceptable (par. [075]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the method of WANG with the step of acid 
Regarding claims 38-39, WANG teaches dispersing the binder in water before adding the binder to the blended acid-washed diatomaceous earth and low extractable metal mineral. (par. [021]).
Regarding claim 40, WANG teaches mixing the binder and the blended acid-washed diatomaceous earth and low extractable metal mineral (par. [021]).
Regarding claim 41, WANG teaches classifying the mixed binder and blended acid-washed diatomaceous earth and low extractable metal mineral (par. [021]).
Regarding claim 42, WANG teaches drying the mixed binder and blended acid-washed diatomaceous earth and low extractable metal mineral (par. [021]).
Regarding claim 43, WANG teaches drying the mixed binder and blended acid-washed diatomaceous earth and low extractable metal mineral (par. [021]).
Regarding claim 44, WANG teaches after drying the mixture, classifying the mixture (par. [021]).
Regarding claim 45, WANG teaches the composite material has a permeability in a range from 2 to 20 darcys (par. [022]), which overlaps the instantly claimed range of 0.5 to 20 darcys and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claim 46, WANG teaches prior to blending the acid-washed diatomaceous earth and low extractable metal mineral, calcining the diatomaceous earth (par. [021]).
Regarding claim 47, WANG teaches the composite material has a d50 in a range from 30 to 70 microns (par. [029]).
Regarding claim 48, WANG teaches the composite material has a BET surface area in a range from 5 m2/g to about 50 m2/g (par. [031]).
Regarding claim 49, WANG teaches the porosity of the composite material in a range from 3 to 7 mL/g (equivalent to 3-7 L/mg (par. [031]).
Regarding claim 55, PALM teaches the acid is e.g. sulfuric acid (H2SO4; C16/L13).
Telephonic Inquiries
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777